TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00383-CV



                                         C. G., Appellant

                                                v.

                 Texas Department of Family and Protective Services, Appellee




                 FROM THE 428TH DISTRICT COURT OF HAYS COUNTY
         NO. 20-0720, THE HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING



                                           ORDER


PER CURIAM

                 We previously abated this case and remanded it to the trial court so that the

parties could reach a settlement. We directed the parties to file a status report or motion to

dismiss by November 9, 2022. The Department of Family and Protective Services has filed a

motion to extend the abatement until after a hearing set for November 30, 2022. We grant the

motion and extend the abatement until further order of this Court. The parties are instructed to

file a joint status update on or before December 1, 2022. Failure to do so may result in dismissal

of the appeal.



                 It is ordered on November 18, 2022.



Before Chief Justice Byrne, Justices Triana and Smith